Beldock, P. J.
(dissenting). The basic issue raised by this proceeding is whether a public corporation, such as the appellant Greenburgh Housing Authority, may assert the same right as a private corporation or individual to terminate a month-to-month tenancy, pursuant to the provisions of the operative lease, without giving a reason for its action.
The majority of this court concedes that if the appellant were a private landlord there would be no question that the lease between the parties could be terminated, without reason, by virtue of its provisions allowing termination by the giving *346of the required notice by either party. Although I am in sympathy with the plight of the petitioners if they are to be evicted from their apartment, nevertheless, I am of the opinion that, in the absence of a clear expression of legislative intent to the contrary, the Authority is under no obligation to give a reason in support of its determination to terminate the tenancy. It was said in Brand v. Chicago Housing Auth. (120 F. 2d 786, 789): “ We do not doubt, as pointed out by plaintiffs, but that their eviction will result in hardships. This is a result which inevitably follows upon the termination of any lease which, by its terms, has been advantageous to the lessee. Such a consequence, however, regrettable as it is, can not determine the rights of the parties as fixed by law and the terms of the lease. ”
In my opinion, the public nature of the Authority’s activities and purposes does not affect its right to rely on the express provisions of the lease. There is no obligation either under the terms of the lease or by statutory or constitutional law which compels the Authority to give reasons for the termination of the lease. The petitioners’ position rests largely on the underlying premise, although not specifically urged, that by reason of their acceptance as tenants they acquired a vested property right which could not be destroyed by what is claimed to have been the unreasonable and arbitrary act of the Authority in terminating the lease without giving the reasons therefor. However, the petitioners have no inherent right to the continuation of their tenancy in the public housing project. Any property rights acquired by them were circumscribed by the terms and conditions of the lease upon which they were founded. “It is our opinion that this provision with reference to the termination of the tenancy is valid and binding upon plaintiffs in the same manner as though the lessor had been a private person rather than a Governmental Agency” (Brand v. Chicago Housing Auth,, 120 F. 2d 786, 788, supra; Lynch v. United States, 292 U. S. 571).
I do not believe that the Legislature, in enacting the Public Housing Law, intended that a housing authority be required to give notice of the reasons for the termination of a lease whenever it exercises its right to terminate a month-to-month tenancy pursuant to the provisions of a written -lease. On the contrary, if a housing authority were compelled to submit to interrogation and investigation of its reasons for desiring possession of its property at the expiration of each tenant’s lease, it would place an unreasonable restraint on its powers and make it more difficult for it to carry out the policies declared *347by the Legislature (Pittsburgh Housing Auth. v. Turner, 201 Pa. Super. Ct. 62).
In Thorpe v. Housing Auth. (386 U. S. 670), the Supreme Court of the United States failed to reach the constitutional issues now raised by the petitioners. The Supreme Court vacated the judgment of the State court on the ground that after certiorari had been granted the United States Department of Housing and Urban Development issued a circular to local housing authorities which required Federally-assisted housing authorities (not herein involved) to disclose the reasons for the termination of leases of their tenants; and held that the procedures described in the circular should be followed in that case. With respect to the petitioner’s contention that she was constitutionally entitled to notice setting forth the reasons for the termination of her lease, and a hearing thereon, the court stated (pp. 671-672): “We find it unnecessary to reach the large issues stirred by these claims, because of a significant development that has occurred since we granted the writ of certiorari.”
In the absence of any controlling judicial authority to the contrary, I am of the opinion that the petitioners have not been denied due process or deprived of any constitutional right by reason of the actions of the Authority herein. Accordingly, I would reverse the order under review, dismiss the proceeding on the merits, and confirm the determination of the G-reenburgh Housing Authority.
Brennan and Munder, JJ., concur with Hopkins, J.; Beldock, P. J., dissents in an opinion in which Christ, J., concurs.
Order affirmed, with $10 costs and disbursements.